[Cite as Riley v. Unknown, 2010-Ohio-6637.]

                                     Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




GREGORY A. RILEY

         Plaintiff

         v.

UNKNOWN

         Defendant

         Case No. 2010-09540-AD

ENTRY OF DISMISSAL




         {¶ 1} On August 6, 2010, this court issued an entry ordering plaintiff to submit
the required $25 filing fee or poverty statement with supporting documentation and a
signed amended complaint naming an appropriate state agency, department, board or
commission or face dismissal of his case. Plaintiff has failed to comply with the court
order.        Therefore, plaintiff’s case is DISMISSED without prejudice.     The court shall
absorb the court costs of this case.




                                                   ________________________________
                                                   DANIEL R. BORCHERT
                                                   Deputy Clerk
Entry cc:

Gregory A. Riley
1094 Amity Road
Galloway, Ohio 43119
Case No. 2010-09540-AD          -2-   ENTRY




Case No. 2010-09540-AD          -2-   ENTRY




DRB/laa
Filed 10/12/10
Sent to S.C. reporter 1/21/11